NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     CARL DAVIS DIXSON, Appellant.

                             No. 1 CA-CR 21-0203
                               FILED 4-7-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-001973-001
                  The Honorable Dewain D. Fox, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant
                             STATE v. DIXSON
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Peter B. Swann and Judge D. Steven Williams joined.


B A I L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Carl
Davis Dixson filed a brief advising the court that, after searching the entire
record, he is unable to discover any arguable question of law and requesting
that this court review the record. See State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999) (stating that this court reviews the entire record for reversible
error). Dixson was given the opportunity to file a supplemental brief pro
per but did not do so. For the reasons that follow, we affirm Dixson’s
convictions and resulting sentences.

                FACTS AND PROCEDURAL HISTORY 1

¶2            In May 2018, the State indicted Dixson on nine counts for acts
that occurred between 2014 and 2017: Counts One and Two, sexual conduct
with a minor, each a class 2 felony and a dangerous crime against children;
Count Three, indecent exposure, a class 6 felony; Counts Four through Six,
aggravated assault on a minor, each a class 6 felony; Count Seven, sexual
conduct with a minor, a class 2 felony and a dangerous crime against
children; and Counts Eight and Nine, molestation of a child, each a class 2
felony and a dangerous crime against children. See Ariz. Rev. Stat.
(“A.R.S.”) §§ 13-1405, -1402, -1203, -1204, -1410.

¶3            Before trial, the court granted the State’s motion to admit
evidence of Dixson’s prior acts of sexual misconduct, over defense counsel’s
objection. The court permitted the State to introduce Dixson’s signed
confessions in three prior child sexual abuse cases, as evidence of Dixson’s
propensity to commit sexual abuse and to rebut Dixson’s defense that any




1      We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Dixson. See State v. Kiper, 181
Ariz. 62, 64 (App. 1994).


                                      2
                             STATE v. DIXSON
                            Decision of the Court

alleged touching happened accidentally when he disciplined the victim. See
Ariz. R. Evid. 404(b), (c).

¶4           The evidence presented at the six-day trial was as follows:
When the victim was about four years old, his family met Dixson at church.
Dixson was married and had three children who were roughly the victim’s
age, and the two families spent Sundays together. Because the victim’s
mother lived alone, Dixson sometimes helped supervise her children. The
victim and his siblings referred to Dixson as their “godfather.”

¶5            Over about four years, Dixson forced the victim to engage in
sexual conduct. The victim testified to three instances of sexual abuse,
beginning when he was around seven years old, and he discussed a fourth
instance in the segment of his forensic interview played during trial. Some
acts occurred under the guise of discipline. Dixson did not testify, but the
State played portions of Dixson’s interview with police to the jury. In the
interview, Dixson admitted forcing the victim to remove his clothes,
striking him, and accidentally touching the victim’s genitals, but he denied
sexually abusing the victim. A police officer also read to the jury Dixson’s
signed confessions in three prior cases of sexual abuse. In those cases,
Dixson admitted sexually abusing three young male children over whom
he was an authority figure, and to disguising the abuse as discipline.

¶6            The jury found Dixson guilty as charged on all counts, except
Count Two, on which the jury found Dixson guilty of the lesser-included
offense of child molestation. The court sentenced Dixson to consecutive
prison terms on each count: life with the possibility of release after 35 years
on Count One; the presumptive 17 calendar years on Count Two; the
presumptive one-year terms on Counts Three, Four, Five, and Six; life with
the possibility of release after 35 years on Count Seven; and the
presumptive 17 calendar years on Counts Eight and Nine. See A.R.S. §§ 13-
705(B), (D), -702(D). The court credited Dixson for 1,248 days of
presentence incarceration on Count One.

¶7            We have jurisdiction over Dixson’s timely appeal under
Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1), 13-4031, and 13-4033(A).

                               DISCUSSION

¶8            After reviewing counsel’s brief, the court has searched the
entire record for reversible error. See Clark, 196 Ariz. at 537, ¶ 30. The
record reveals no reversible error. Dixson was represented by counsel at all
stages of the proceedings and counsel was present at all critical stages. All


                                      3
                            STATE v. DIXSON
                           Decision of the Court

proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. The convictions are supported by substantial
evidence. The court permitted Dixson to speak at sentencing and imposed
sentences within the statutory limits.

¶9           Upon the filing of this decision, defense counsel is directed to
inform Dixson of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel finds an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Dixson will
have 30 days from the date of this decision to proceed, if he desires, with a
pro per motion for reconsideration or petition for review.

                               CONCLUSION

¶10          For the reasons stated above, we affirm Dixson’s convictions
and sentences.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         4